Case 1:18-cv-00966-CFC-CJB Document 678 Filed 01/22/21 Page 1 of 1 PageID #: 22582


                       MORRIS, NICHOLS, ARSHT              &    TUNNELL     LLP

                                     1201 N ORTH M ARKET S TREET
                                            P.O. B OX 1347
                                 W ILMINGTON , D ELAWARE 19899-1347

                                             302 658 9200
                                           302 658 3989 F AX
  JEREMY A. TIGAN
  302 351-9106
  jtigan@mnat.com


                                           January 22, 2021

  The Honorable Christopher J. Burke                                   VIA ELECTRONIC FILING
  U.S. District Court for the District of Delaware
  J. Caleb Boggs Federal Building
  844 North King Street
  Wilmington, DE 19801
           Re:      VLSI Tech. LLC v. Intel Corp., C.A. No. 18-966 (CFC) (CJB)

  Dear Judge Burke,

          The parties in the above-referenced matter write to request the scheduling of a protective
  order dispute teleconference.

         The following attorneys, including at least one Delaware counsel and at least one lead
  counsel per party, participated in a telephonic meet-and-confer on January 22, 2021:

           VLSI’s Delaware Counsel: Brian Farnan
           VLSI’s Lead Counsel: Michael Harbour and Ian Washburn
           Intel’s Delaware Counsel: Jeremy Tigan
           Intel’s Lead Counsel: Amanda Major, Mark Selwyn, and Liv Herriot

         The dispute requiring judicial attention is Intel’s request for relief from the protective
  order in this case, so that it may file under seal in Intel Corp. v. Fortress, C.A. No. 19-7651-
  EMC (N.D. Cal.) (the “Fortress action”) certain information regarding patent acquisition prices
  and damages claims for some of the VLSI asserted patents.

         Intel respectfully requests that the Court order an expedited briefing schedule and
  telephonic hearing on this dispute given that Intel’s filing deadline in the Fortress action is
  February 5, 2021.
                                                Respectfully,

                                                /s/ Jeremy A. Tigan

                                                Jeremy A. Tigan (#5239)
  cc:      All Counsel of Record (via CM/ECF and email)
